 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9    MICHAEL THOMAS DE’ARMOND, JR.,                       1:19-cv-01695-JDP (PC)

10                         Plaintiff,
                                                           ORDER TO SUBMIT APPLICATION
11             v.                                          TO PROCEED IN FORMA PAUPERIS
                                                           OR PAY FILING FEE WITHIN 45 DAYS
12    J. WHITE,
13                         Defendant.
14

15            Plaintiff is a state prisoner proceeding without counsel in a civil rights action pursuant to
16   42 U.S.C. § 1983. Plaintiff has not paid the $400.00 filing fee or applied to proceed in forma
17   pauperis under 28 U.S.C. § 1915.
18            Accordingly, it is hereby ordered that:
19            Within forty-five (45) days of the date of service of this order, plaintiff shall submit the
20   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay
21   the $400.00 filing fee for this action. No requests for extension will be granted without a showing
22   of good cause. Failure to comply with this order will result in dismissal of this action.
23
     IT IS SO ORDERED.
24

25
     Dated:         December 10, 2019
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28
